Citation Nr: 1242693	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-17 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for migraine headaches.  

2.  Entitlement to service connection for left wrist carpal tunnel syndrome.  

2.  Entitlement to service connection for degeneration of the neck.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to January 1973 and from June 1981 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2008 rating decision in which the Regional Office (RO) in Muskogee, Oklahoma, in pertinent part, denied service connection for carpal tunnel syndrome of the left hand and degeneration of the neck and further denied reopening a previously denied claim for service connection for migraine headaches.  

During the current appeal and specifically in the May 2009 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge at the RO.  Later in a February 2011 submission, the Veteran withdrew his hearing request.  The Board will, therefore, proceed with appellate consideration of the Veteran's appeal.  38 C.F.R. § 20.704(d)(2012).  

In June 2011, the Board remanded the Veteran's claims and specifically requested that the Agency of Original Jurisdiction (AOJ) obtain any VA treatment records pertinent to the issues on appeal that were generated at the VA Outpatient Clinic in Lawton, Oklahoma since July 2008.  In a July 2011 letter, the Appeals Management Center (AMC) informed that Veteran that they had obtained VA treatment records from the Oklahoma City VA Medical Center (VAMC) and Lawton Outpatient Clinic for the period of July 2008 through April 2011.  The Board also notes that VA treatment records dated from November 2011 to July 2012 have also been obtained and scanned within the Virtual VA claims processing system.  The AMC subsequently readjudicated the claim in the September 2012 Supplemental Statement of the case (SSOC).  Thus, the AOJ has complied with all of the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

To establish jurisdiction over the issue of migraine headaches, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) & VAOPGCPREC 05-92.  As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for migraine headaches has been received.  Thus, the Board is granting this portion of the Veteran's claim.  

The Board further notes that the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for depression has been raised by the record, but has not been adjudicated by the AOJ.  See February 2011 statement of the Veteran.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The underlying de novo claim for service connection for migraine headaches as well as the claim for service connection for degeneration of the neck are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the AMC in Washington, DC. 


FINDINGS OF FACT

1.  An unappealed April 2001 rating action denied service connection for migraine headaches, on the basis that the Veteran was not shown to have a current headache disorder that was causally or etiologically related to his military service.  

2.  The evidence received since the April 2001 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for migraine headaches and raises a reasonable possibility of substantiating that issue.  

3.  At no time during the current appeal period has the Veteran been diagnosed with carpal tunnel syndrome of his left wrist that is causally or etiologically related to his active duty.
CONCLUSIONS OF LAW

1.  The April 2001 rating decision which denied service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2012).  

2.  The evidence received subsequent to the April 2001 rating decision is new and material, and the claim for service connection for migraine headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

3.  Carpal tunnel syndrome of the left wrist was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

With regard to the Veteran's petition to reopen the previously denied claim for service connection for migraine headaches, VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 10, (2006).  The duty to notify requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's previously denied claim for service connection for migraine headaches.  Thus, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him because the Board is granting in full this aspect of his appeal.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

With regard to the Veteran's claim for service connection for left wrist carpal tunnel syndrome, the Board acknowledges that the RO provided the Veteran with notice in February 2008, prior to the initial decision of the claim in May 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  

The February 2008 letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  This letter also notified the Veteran of the type of evidence necessary to establish a disability rating and effective date.  

Further, VA has satisfied its duty to assist the Veteran at every stage in this case.  All available service treatment records as well as all VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  As will be explained, however, the claims file is completely devoid of any competent and credible evidence diagnosing the Veteran with carpal tunnel syndrome of his left wrist.  Thus, his own, unsubstantiated allegation that he has this condition or that it is related to service is insufficient to trigger the need for a VA examination.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).  Accordingly, an examination is not needed to fairly decide the claim for service connection left wrist carpal tunnel syndrome.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Claim to Reopen

In the current appeal, the Veteran contends that his current headaches originated during his period of active service.  In this regard, the Board notes that service connection for migraine headaches was denied by the RO in a decision dated in April 2001.  Notice of this denial was provided to the Veteran, and he did not appeal.  In general, rating decisions that are not timely appealed become final.  38 U.S.C.A. § 7105(c).  The Veteran, however, now seeks to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).  

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the April 2001 decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

As previously noted, the Veteran's claim for service connection for migraine headaches was last previously considered and denied in the April 2001 rating decision.  At that time, the RO concluded that the evidence was clear for any diagnosis of a migraine or chronic headache disorder, and denied service connection for this claimed disorder on the basis that this condition was neither occurred in, nor caused by service.  The evidence associated with the Veteran's claims file at the time of the April 2001 decision includes, but is not limited to, the Veteran's DD 214; his service treatment records; the October 2000 VA examination report; and his application seeking service-connected compensation for headaches.  

A review of the service treatment records reflects that the Veteran was treated for complaints of headaches on numerous occasions.  During a January 1989 clinical visit, the Veteran described his headaches as severe in nature, and was diagnosed with questionable migraine headaches of unknown etiology.  

The evidence associated with the claims file subsequent to the April 2001 decision includes, but is not limited to the Veteran's February 2008 petition to reopen his claim for migraine headaches; VA treatment records dated from February 2005 to April 2011 and November 2011 to July 2012; the March 2008 VA examination report; and the Veteran's own lay assertions.

In April 2011, the Veteran presented at the VA Lawton Outpatient Clinic with complaints of constant headaches of three to four days duration.  The Veteran also complained of dizziness, blurry vision and the occasional presence of floaters.  The treatment provider assessed the Veteran with headaches with neck pain and prescribed him with Toradol IM.  An April 2011 Ophthalmology consultation report also reflects the Veteran's complaints of increasing headaches as well as a diagnosis of headaches.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the April 2001 rating decision and finds that the majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board finds that this evidence is relevant in establishing that the Veteran currently has a diagnosis of a headache disorder.  In determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because the RO in April 2001 denied the claim on the basis that there was no diagnosis of migraines or a chronic headache disorder, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claim for service connection for a headache disorder.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  

III.  Service Connection - Carpal Tunnel Syndrome of the Left Wrist

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

The Veteran contends that he has carpal tunnel syndrome of the left wrist that was incurred in service.  Periodic examination reports dated in April 1983, April 1988, and August 1991 are clear for any signs or complaints of left wrist problems, and further reflect a normal clinical evaluation of the upper extremities.  A review of the remaining service treatment records reflects that the Veteran was seen at the military clinic in June 1988 with complaints of swelling and pain in his left hand whenever he applied pressure to anything.  Upon physical evaluation, the Veteran was shown to have full range of motion and distal pulse in his left hand.  The treatment provider assessed him with edema of the left hand.  The Veteran was seen again at the U.S. hospital in Germany in June 1989 after cutting his left wrist while repairing his car.  The treatment provider described a four centimeter (cm) cut to the left wrist at the ulnar and extensor side.  Subsequent service treatment records indicate that the Veteran received stitches for this injury and was assessed with trauma, laceration and pain in his left hand.  

At the October 2000 VA examination, the Veteran provided his medical history, and described lacerating his left wrist in service.  The VA physician, D.W., D.O., noted that the Veteran had a scar on the left anterior wrist that was asymptomatic in nature, and 1.5 cm long and 0.2 cm wide.  Upon further inspection, Dr. W. described the scar as linear and dark, and noted that the texture of the scar was soft with an elevated surface.  According to Dr. W., there was no underlying tissue loss, disfigurement, keloid formation or limitation of function associated with the scar.  Upon physical examination of the bilateral wrists, the Dr. W. observed no evidence of heat, redness, swelling, effusion, drainage, instability or weakness, and noted that the Veteran's range of motion in the left wrist during dorsal flexion was limited to 60 degrees with pain at 60 degrees.  While the Veteran was shown to have full palmar flexion to 180 degrees, Dr. W. observed signs of pain elicited at 80 degrees over the dorsal carpal bone.  The Veteran was also shown to have full radial deviation to 20 degrees, and full ulnar deviation to 45 degrees.  Dr. W. further observed objective evidence of pain in the left wrist whenever the Veteran lifted anything heavier than 130 pounds.  During the neurological evaluation, Dr. W. observed no motor or sensory deficits in the upper extremities, and noted that the deep tendon reflexes were 2/4 and equal bilaterally in the upper extremities.  Based on her evaluation of the Veteran, Dr. W. diagnosed the Veteran with bilateral wrist strain.  

The remainder of the service treatment records is clear for any complaints or signs of left wrist disorder, and at the March 2001 separation examination, the clinical evaluation of the upper extremities was shown to be normal, and the Veteran did not report to have any problems in his upper extremities in his medical history report.  

In the April 2001 rating decision, the RO granted service connection for left wrist strain, and evaluated it as 10 percent disabling, effective July 1, 2001.  

In the present appeal, the Veteran contends that he has carpal tunnel syndrome in his left wrist that was incurred in service.  The Board observes that the first post-service evidence of record pertaining to the Veteran's claim for carpal tunnel syndrome of the left wrist is his February 2008 claim, seven years after his separation from service.  A review of the Veteran's post-service medical records is completely absent for any signs, notations, complaints or diagnosis of carpal tunnel syndrome of the left wrist.  At the March 2008 VA examination in connection to several other claimed disorders, the Veteran underwent a neurological evaluation of his upper extremities, the results of which were clear for any abnormalities.  Indeed, the motor and sensory function tests were shown to be within normal limits, and the Veteran's right and left bicep and tricep reflexes were shown to be 2+ and equal bilaterally.  

Moreover, the more recent VA treatment records are also clear for any treatment for, or diagnosis of, carpal tunnel syndrome of the left wrist.  In his February 2011 statement, the Veteran asserted that he was seeking treatment at the VA Outpatient Clinic in Lawton, Oklahoma for symptoms of pain in his left wrist, and that he had recently been diagnosed with carpal tunnel syndrome in his left wrist.  As previously discussed in the Introduction, the Board remanded the Veteran's claim in June 2011 specifically to obtain any outstanding VA treatment records pertinent to the claimed disorder which could help the Veteran substantiate his claim.  However, even after obtaining and reviewing the more recent treatment records, the Board finds that these records are not only clear for a treatment for, or diagnosis of carpal tunnel syndrome of the left wrist, but are also completely devoid of any complaints or notations of any left wrist symptomatology.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for carpal tunnel syndrome of the left wrist.  The medical evidence of record indicates that the Veteran has not been diagnosed with carpal tunnel syndrome of the left wrist at any time during the instant appeal period.  In this regard, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

The Board acknowledges the service treatment records which document the Veteran's left wrist injury, and the October 2000 VA examination report which revealed some abnormalities in the Veteran's left wrist condition.  However, the VA examiner (Dr. W.) addressed these in-service complaints, conducted a thorough physical and neurological evaluation of the Veteran's upper extremities and ultimately diagnosed the Veteran a left wrist strain.  Dr. W. further attributed these abnormalities to said diagnosis.  As such, any in-service symptoms and abnormalities of the Veteran's left wrist were addressed and taken into account in the April 2001 rating decision which granted service connection for the Veteran's left wrist strain.  
The Board further finds that, although the Veteran has complained of left wrist problems in a few statements to the VA, the greater weight of the post-service evidence is clear for any objective medical evidence of symptomatology pertaining to the left wrist.  Indeed, while the Veteran sought treatment for a number of health problems throughout the years, the post-service medical evidence is clear for any signs, notations, or complaints of left wrist problems and/or symptomatology.  The Board has considered the Veteran's assertions that he has carpal tunnel syndrome that is related to his time in service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of this claimed disorder.  He is competent to report on symptoms he experienced either during or following service, but not to say what any diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain or discomfort in the left wrist area, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Additionally, the October 2000 VA examiner considered the Veteran's report of in-service symptoms in reaching her medical conclusion.  Furthermore, the post-service objective medical evidence of record is clear for any complaints, notations or signs of left wrist symptomatology.  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365  (1995).  

Because the medical evidence in the current appeal does not establish that the Veteran has any current left wrist pathology beyond that which he is already service-connected for, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a carpal tunnel syndrome of the left wrist.  The benefit-of-the-doubt provisions do not apply.  Service connection for a carpal tunnel syndrome of the left wrist is not warranted.  




(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim for service connection for a migraine headaches is reopened, and, to this extent only, the appeal is granted.  

Entitlement to service connection for carpal tunnel syndrome of the left wrist is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

I.  Headache Disorder

As previously noted above, the Veteran contends that his current headaches arose in service.  Turning to the service treatment records, the Board notes that the Veteran was seen at sick call on numerous occasions with complaints of headaches.  Indeed, a May 1984 Screening note reflects the Veteran's complaints of headaches of three days duration, as well as reported visual problems and symptoms of drowsiness, confusion, numbness and tingling.  The Veteran presented at sick call again in March 1985 with complaints of a stiff neck and headaches.  He was assessed with a muscular strain.  In January 1989, the Veteran presented at sick call and reported an onset of occipital headaches and photophobia of three days duration.  He was diagnosed with vascular headaches and provided with over-the counter medication.  During a subsequent clinical visit also dated in January 1989, the Veteran described severe headaches as well as symptoms of pain and sensitivity around his eyes when exposed to natural and man-made light.  The treatment provider assessed him with migraine headaches of unknown etiology.  The Veteran was seen again in May 1992 with complaints of headaches as well as a feeling of being "off balance."  According to the Veteran, the pain had gotten so bad that he had to keep his eyes closed.  He presented again in November 1992 with complaints of headaches, chest pains and shortness of breath.  According to the Veteran, his headaches had been occurring on a frequent basis over the past four years.  At his March 2001 separation examination, the Veteran reported a positive history of frequent or severe headaches in his report of medical history.  

The Veteran's post-service VA treatment records reflect continuing complaints of, and treatment provided for, headaches.  As previously noted above, the Veteran presented at the VA outpatient clinic in April 2011, with complaints of ongoing headache of three to four days duration.  The Veteran also reported to experience dizzy spells, blurry vision and the occasional presence of floaters.  Additionally, the Veteran reported symptoms of pain and stiffness in his neck of one month duration.  According to the Veteran, his headaches began in the posterior region of his neck and radiated down into his back.  The treatment provider assessed the Veteran with headaches with neck pain and administered a toradol injection to help alleviate the pain.  An April 2011 Ophthalmology Consultation report also reflects the Veteran's complaints of ongoing headaches.  

In accordance with its duty to assist, VA must also provide the claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In this regard, the Board notes that the Veteran has not had a VA examination for his claim for a headache disorder.  Such an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Given the Veteran's documented in-service complaints of headaches, the post-service medical evidence of record reflecting treatment for this condition, and his current diagnosis of headaches, the Board finds that an examination and medical opinion are required to determine the nature and etiology of his headaches.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

II.  Degeneration of the Neck

The Veteran contends that his current neck disorder had its onset in service.  In his February 2011 statement, the Veteran asserted that his current neck problems are similar to symptoms he experienced in service.  According to the Veteran, he has continued to experience problems with his neck since service, and he currently receives treatment for his neck condition at the VA Outpatient Clinic in Lawton, Oklahoma.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he has suffered from pain in his neck since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and lay statements provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

Turning to the service treatment records, the Board notes that the majority of these records document, and focus on, the Veteran's complaints of, and treatment provided for, his low back and left shoulder pain.  However, the Veteran did present at sick call in March 1985 with complaints of stiffness in his neck and a preliminary evaluation revealed an assessment of a muscular strain.  He was seen again one week later with ongoing complaints of a stiffness in his neck of two weeks duration.  Specifically, the Veteran described a "constant sharp pain" which started at the lower posterior region of his head and radiated past the neck into the shoulder.  He was again assessed with a possible muscle strain.  During a March 1995 clinical visit, the Veteran explained that he had been involved in an automobile accident earlier that week, and had been experiencing neck and back pain since this incident.  According to the Veteran, he experienced sharp pain when attempting to move in certain directions, and the pain radiates into his left shoulder and prohibits certain movements.  The Veteran was assessed with possible muscular and skeletal damage, and a subsequent evaluation also revealed an assessment of status post motor vehicle accident with multiple muscular pains.  He was seen again in April 1999 with complaints of pain in his neck, shoulder, and low back region, which reportedly began during his physical training test that morning.  The Veteran was once again assessed with a muscle strain/spasm.  At the March 2001 separation examination, the clinical evaluation of the spine was shown to be normal, but the Veteran did report a positive history of recurrent back pain.  

At the October 2000 VA examination, the Veteran did not report any symptoms of neck pain, but did report to experience muscle spasms around the left side of the upper back for approximately ten years.  The Veteran also described pain with overuse of the left upper extremity, as well as intermittent flare-ups that were distressing in nature.  In addition, the Veteran described a ten year history of low back pain, and reported symptoms of weakness, fatigue, lack of endurance and stiffness.  After conducting a musculoskeletal examination of the Veteran, the examiner diagnosed the Veteran with degenerative changes in the facets at L5 and S1 and additionally at T12, L1, L3 and L4.  The Veteran was also diagnosed with a left parascapular muscle spasm.  

The majority of the Veteran's post-service VA treatment records focus on treatment provided for his lumbar spine condition, and are predominantly clear for a diagnosis of a cervical spine disorder.  However, the Veteran was seen in January 2003 with complaints of left shoulder pain, and upon evaluating the Veteran, the VA physician observed paraspinal muscle spasms on the left side of the Veteran's back.  He (the VA physician) assessed the Veteran with paraspinal muscle pain and did not specify whether this was in the upper or lower region of the back.  In addition, VA treatment records dated in April 2011 reflect that the Veteran was seen on several occasions with complaints of pain and stiffness in his neck of one month duration.  See April 2011 VA treatment reports.  The treatment provider noted that the Veteran's neck pain was associated with his headaches.  

The Board notes that the Veteran has not submitted or identified any post-service medical evidence or treatment records specifically documenting a diagnosis of a neck disorder.  

However, under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  As discussed above, the Board has determined that the statements of the Veteran to the effect that he has suffered from on-going pain and discomfort in his neck since service are competent and credible and that his service treatment records reflect that he was seen for complaints of stiffness and discomfort in his neck on several occasions.  The post-service objective medical evidence of record also reflects an assessment of paraspinal muscle pain, as well as the Veteran's complaints of, and treatment provided for ongoing neck pain.  Indeed, this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  First, it must be determined whether the Veteran has a diagnosis of any type of cervical spine disability.  Second, the examiner should determine whether the in-service complaints of stiffness and pain in the neck led to the development of, or are in any way related to the Veteran's current cervical spine disability (if one exists).  

In addition, the record reflects that the Veteran has continued to receive treatment for all the above-mentioned disorders at the Lawton Outpatient Clinic, as well as the VA Medical Center (VAMC) in Oklahoma City, Oklahoma.  As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a corrective Veterans Claims Assistance Act of 2000 (VCAA) notification letter pertaining to the issue of entitlement to service connection for migraine headaches.  

2. Request updated records of relevant treatment (pertaining to all the disabilities on appeal) received since July 2012 at the VA Outpatient Clinic in Lawton, Oklahoma, and the VAMC in Oklahoma City, Oklahoma.  Copies of such available records should be associated with the claims folder.  All efforts to obtain this evidence must be documented in the claims folder.  

3. Once these records have been retrieved and associated with the claims file, the Veteran should be scheduled for an appropriate VA examination for the purpose of determining the nature, extent, and etiology of any headache disorder present.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  [In particular, the examiner should take note of the above-referenced service treatment records which document the Veteran's complaints of, and treatment for, headaches.]  Following a review of the record and an examination of the Veteran, the examiner should identify any headache disorder present.  

For any such disability diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service, or is otherwise causally or etiologically related to the Veteran's military service.  Specifically, the examiner should determine whether headaches noted during the Veteran's military service were manifestations, or led to the development, of his current headache disorder.  

In answering this question, the examiner should address the Veteran's competent assertions that he has experienced on-going headaches since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.  If the examiner finds that the Veteran's disability is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

4. In addition, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any cervical spine disorder that may be present.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  [In particular, the examiner should take note of the March 1985, March 1995 and April 1999 service treatment records which document the Veteran's complaints of, and treatment he received for his neck symptoms.]  Following a review of the record and an examination of the Veteran, the examiner should identify any cervical spine disorder(s) present and provide diagnoses for all identified disability(ies).  

For any such disability(ies) diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its (their) clinical onset in service, or is(are) otherwise causally or etiologically related to the Veteran's military service.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced pain and discomfort in his neck since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.  If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5. Then, readjudicate the issues of entitlement to service connection for migraine headaches and degeneration of the neck.  If any of these benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


